Title: Thomas Lehré to Thomas Jefferson, 14 July 1812
From: Lehré, Thomas
To: Jefferson, Thomas


          Sir Charleston July 14th 1812
          I have taken the liberty to send you a paper which contains a continued Account of the Patriotic conduct of the people at d all their public meetings throughout this State, since Congress have declared War against Great Britain.—
          By it you will see we have not been ungrateful to you for the many Services you have rendered our dear and beloved Country.
          I sincerely lament the ungrateful & factious disposition manifested by some of our Eastern Bretheren towards the Government of their Choice; they appear to be the same set of men who were so clamorous, when you were in office, against that salutary measure, the Embargo, which it is now admitted, if it had been rigidly adhered to, would have been the means of bringing the British Government to a sense of the injustice of her conduct to us long before this.
          
          From all the information I have collected from the various parts of this State, I am fully persuaded that Mr Madison, will at the ensuing election, receive every vote of this State, as President, because your friends, the Republican party, are satisfied that he has pursued that system of Government you laid down, under which they enjoyed so much happiness.—
          Your friends here felt very hurt, when they heard that great and good man Mr Gerrey, had lost his election as Governor of Massachusets, however they are now happy to find he will serve in the office of Vice President of the U. States, if elected, and will therefore support him as such—I have no doubt he will also get all the votes of this State.
          I remain with the highest consideration Sir Your Obedt Humble ServtThomas Lehré
        